Title: Abigail Adams to Cotton Tufts, 18 August 1785
From: Adams, Abigail
To: Tufts, Cotton


     
      My dear sir
      August 18th 1785 London Grosvenor Square
     
     Captain Lyde is to Sail this week. I will not let him go without a few lines to you, tho Captain Callihan has arrived without a Single Letter from my Friends. Mr. Adams received 3 by Monssieur Le Tomb, from his Boston Friend’s. If my son had been lucky enough to have had such a passage as I hoped he would, I should have heard of his arrival by Captain Callihan or the New York packet which saild the 7 of july. He left Lorient the 21 of May, and must have a very tedious passage. I am not yet without hopes that the French packet which does not leave New York untill the 20th may, will bring intelligence from him.
     I find that our reception here had not reachd Boston when Captain Callihan left it. Tho treated by the Court with as much civility as could have been expected, it has not Screened us, or our Country from the base falshoods, and bilingsgate of hireling Scriblers or the envenomd pen of Refugees. Their evident design has been to get Mr. A. to notice them, and to replie to their peices. They have tried every string. Sometimes they will not even allow him the Rank of Minister, then they will represent the title in a ridiculous light, calling him commercial Agent, proscribed Rebel, snearing at him for having taken Dr. Price as Father confessor, because we have usually attended the Drs. meeting. Sometimes they have asserted that the king treated him with the utmost disdain, at others that Lord Carmathan and the American plenipo, were at the utmost varience, that the foreign ministers would not associate with him, that he could not give a publick dinner because Congress paper would not pass, and tradesmen would not credit, that the Secratary to the Legation could neither read or write, but that his principal had sent him to an evening school to qualfy him, that Hearing the Honble. Mrs. Adams’s Carriage call’d was a little better than going in an old chaise to market with a little fresh butter; in short the publication which they have daily publishd have been a disgrace to the Nation. Now and then a peice would appear lashing them for their Scurility, but they are callous, and refuse to publish in favour of America, as I have been told or rather demand such a price for publishing as to amount to a prohibition. Mr. A has never noticed them.
     The Massachusetts Navigation act has struck them dumb, for tho 3 days publishd not a syllable of abuse has appeard; by a vessel which arrived yesterday from Virgina it is said, that assembly has passt similar acts and prohibited any tobaco being exported in British vessels, which will essentially affect the revenu, by the British navigation act. No vessels but British and American have been permitted to bring tobaco. The duty paid here last year upon tobaco, amounted to four hundred and Eighty two thousand pounds. It is supposed that 3 hundred thousand pounds worth was smuggled. The severity of the Laws against Smuggling has led them to suppose they should collect seven hundred thousand pounds this year. Three Virgina vessels which went not long since to the West India Islands being sent away without permission of unloading have raised the old Spirit amongst them. Thus is this Nation driving us into greatness, obliging us to become frugal, to retrench our Luxeries, to build a Navy to have a great Number of Seamen, and by and by to become a terrour to evil doers. The very measures they are taking to prevent it, will hasten it. Mr. A. soon after his arrival communicated to the Marquiss of Carmarthan the various subjects of his mission agreeable to his instructions. He had some conferences with him, in all of which the Marquis discoverd a liberality of sentiment and a mind open to conviction. Through him these matters pass to the minister of State. Yet not a syllable of replie to any one thing proposed has been returnd. It is thought they mean to wait, and see what effects the propositions are like to have in Ireland. If they can oblige the Irish to swallow them without much struggle, they will then be ready for America. But by the present appearence Ireland determines not to be triffled with, and it is thought best not to push these matters at present. If the States empower Congress to regulate their commerce it will have happy concequences for at present, there are those who have the ear of the ministry and persuade them that there is not union sufficient in the States to accomplish any thing jointly. Every little petty disturbance is represented as a dissolution of all government.
     It is hoped here by the Friends of America, and there are many such yet, that the measures which are taken there, will be well weighed and matured, that the legislators will not suffer any narrow contracted sentiments and principals to operate, but that they will view objects upon a large Scale looking forward to concequences, rearing the Edifice upon a rock that will not be shaken.
     You will consider some parts of my politicks as confidential Sir and excuse my being so buisy in them, but I am so connected with them, that I cannot avoid being much interested.
     With regard to our private affairs sir I wrote you by my son and nothing new occurs at present to my mind. Mr. Elworthy presented your Bill which was paid upon Sight, and Mr. Storer who is soon to sail for America will receive 12 Guineys at New York from Dr. Crosby, being money paid upon the dr account here, which money he will deliver to you. We do not find living here, less expensive than in Paris I assure you sir, but there is one comfort that we cannot go to Kings bench untill our commission is vacated. But we should soon be in a condition for that place if we were disposed to take the credit which is offerd us. Notwithstanding all the abuse in the papers we receive none from any other quarter, tradesmen are as civil and as obliging as in any country, and there are constant solicitations from them to Supply us. But I chuse no credit, so long as we have money we shall pay it, and when we cannot live here we will come home. Go to Market again with fresh Butter.
     I suppose sir you will receive by this vessel, two Letters which may supprize you. Mrs. Cranch will communicate to you what I have written to her. It is a matter I believe concluded upon after long deliberation and mature reflection. The former assent of her Father seems to have sometime hindred her from taking this step, and tho perfectly agreable to our wishes, we had never expresst them, nor scarcly ever mentiond the name of the person. Being once free, I believe she will in future proceed with a caution purchased by experience. You will not be very well pleasd with the commission, yet as it was her own act and the choise she has made is so wise, I hope you will comply. I have scarcly room upon my paper to present my duty to my dear Aunt or to Assure you how affectionately I am Yours
     
      AA
     
     
      Since I finishd my Letter Mr. A has received Letters from France from Mr. Jefferson, inclosing the two Arrets of the King of France, prohibiting english Manufactories, which make them grumble here very much, but it will all work for good to us. It has been publishd here in the papers that our “good and Great Ally” had shut us out of the French West Indias, whereas Mr. Jefferson writes no such thing had taken place, but that more of our vessels were now at the French West Indias than ever was known before, and that he is not without hopes of obtaining particular priviledges for us. What an impolitick Nations this, it has been hinted that this Court are striving to set the Algerines to war with us. Congress sent important papers by a Mr. Lambe to the minister more than 3 months ago. No such man has arrived and their Hands are tied for want of this intelligence. Nobody can tell what is become of him or his papers. He had been tendering his Services to congress to go there as consul. They sent him to the ministers to do as they thought best—but no Papers or Man has come. Thus you see sir how the most salutary measures may be obstructed and parties blamed when they have done what was their duty and exerted themselves to the utmost for the publick benefit. Col. Smith has taken a tour to Berlin to see the Grand Review which commences the 21 of the month, he appears a Gentleman solid sedate tho warm and active when occasion requires. He is sensible and judicious, dignified sentiments of his own Country and a high sense of honour appear to govern his actions. Mr. A is very happy in him.
     
    